Case 8:18-cv-02548-VMC-SPF Document 37-13 Filed 03/25/19 Page 1 of 6 PageID 451



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION




 InVue Security Products Inc.,

        Plaintiff,

        v.                                      EXHIBIT 13
 Vanguard Products Group, Inc., d/b/a
 Vanguard Protex Global,

        Defendant.
Case 8:18-cv-02548-VMC-SPF Document 37-13 Filed 03/25/19 Page 2 of 6 PageID 452




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                      TAMPADMSION

  INVUE SECURITY PRODUCTS, INC.,

                 Plaintiff,
                                                     CASE NO.: 8:18-cv-02548-VMC-SPF
  v.

  VANGUARD PRODUCTS GROUP, INC.
  d./b/a VANGUARD PROTEX GLOBAL,

       Defendant.
  ________________./

                 VANGUARD PRODUCTS GROUP, INC.'S SUPPLEMENTAL
                    ANSWERS TO INTERROGATORY NOS. 1 AND 2

         Pursuant to Rules 26 and 33, Federal Rules of Civil Procedure, Defendant, Vanguard

  Products Group, Inc. (''Vanguard''), supplements its answers to InVue Security Products, Inc.

  ("InVue) Interrogatory Nos. 1 and 2.

              GENERAL OBJECTIONS TO DEFINITIONS AND INSTRUCTIONS

         A.      Vanguard objects to the definition of "Defendant" or '"Vanguard" in paragraph 3 of

  the "Definitions" section to the extent that using such a definition causes any of the Interrogatories

  to seek information protected against disclosure by the attorney-client privilege and/or work

  product doctrine.     Vanguard will not interpret the terms "Defendant" or "Vanguard" as

  encompassing information covered by the attorney-client privilege and/or work product doctrine

  and respond to each Interrogatory that uses those terms accordingly.

         B.      Vanguard obj.ects to the definition ofthe terms "All", "any", or "each" in paragraph

  6 of the "Definitions" section on the grounds it is vague and confusing. Vanguard will interpret

  the terms "all", "any" and "each" in accordance with their respective definitions as reported at

  www.dictionary.com and respond to each Interrogatory that uses those terms accordingly.



                                                    I
Case 8:18-cv-02548-VMC-SPF Document 37-13 Filed 03/25/19 Page 3 of 6 PageID 453




          C.     Vanguard objects to the definition of "Relate," "related," or "relating to," in

  paragraph 7 of the ''Definitions" section to the extent it imposes definitions beyond their natural

  meaning on the grounds they are overly broad, not proportional to the needs of the case, undqly

  burdensome, vague, ambiguous, and confusing. Vanguard will interpret the terms "relate'',

  ''related" and "relating" in accordance with their natural meaning as requested n1 paragraph 7 and

  respond to each Interrogatory that uses those terms accordingly.

                    RESPONSES TO INVUE'S FIRST INTERROGATORIES

  Interrogatory No. 1

         If Defendant contends or asserts that the Accused Products or any portion thereof or

  method performed thereby, do not infringe any of the claims of the patents-in-suit identified by

  Plaintiff in its pleadings or infringement contentions, either directly or indirectly, either literally

  or under the doctrine of equivalents, describe in detail all factual and legal bases for such

  contentions or assertions, and identify all evidence supporting any such conteiltioils or assertions.

  Defendant's answer should specifically identify each claim limitation of the pate11ts-in-suit that

  Defendant contends are not found in the Accused Products or the operation thereof and provide a

  detailed explanation as to why the Accused Products do not infringe that claim limitation.

  Response:

          Va11guard's current commercial Accu,sed Products do not infringe any of the patents-in-

  suit because each of the patents-in-suit are invalid under 35 U.S. C. §102 and/or §103. In addition,

  after Plaintiff filed this lawsuit alleging i.nfringemeilt of the patents-in:--suit, Vanguard has

  developed acceptable alternative,designs which do not infringe any of the patents-in-'suit.

  Supplemental Response:

          In addition to the. Response above, the original version of Vanguard commercial products

  have each of the limitations of the asserted claims of the patents~in""'suit. However, the '253 and


                                                     2
Case 8:18-cv-02548-VMC-SPF Document 37-13 Filed 03/25/19 Page 4 of 6 PageID 454




  '274 patents ate invalid and thus cannot be infringed. Regarding the 6 other patents, Vanguard

  believes all of them are also invalid, but the cost of making minor and inconsequential design

  changes is much less than contesting the validity of them.

           Version 2 of the Van.guard's commercial products do not have all •o f the limitations of any

  of the asserted claims in the patents-in-suit. Vanguard showed these version2 products to .I nVue

  in a meeting in Charlotte,N.C. on March 5, 2019.

   Interrogatory No. 2

           For each claim of each patent-in,.suit that Defendant contends is invalid for any reason,

  explain the :fuI1 factual and legal basis for that contention, including but not limited to identifying:

  (1) the statutory basis for the contention, (2) the prior art or combination of prior art that Defendant

  contends invalidates the claim, (3) where each limitation of the claim is purportedly found in the

  identified prior art, (4) where multiple prior art references are combined, the reasons that one of

  ordinary skill in the art would combine .t hem, and (5) all legal and factual bases that the claim is

  not otherwise valid in view of objective indicia of non-obviousness, inclu~g but not limited to

  commercial success, a long-felt but unsolved need in the merchandise security market, failure of

  others to solve the problems addressed by the cl~ industry praise of products practicing the

  claim, and/or skepticism of the claimed invention.

  Resp.onse:

           Objection. This interrogatory is premature. Pursuant to the Court's Scheduling Order

  dated December 17, 2018. Vanguard~s invalidity contentions are to be submitted on March 11,

  2019 and will set forth the factual and legal basis for each claim of each patent-in-suit that

  Vanguard contends is invalid.

  Design




                                                     3
Case 8:18-cv-02548-VMC-SPF Document 37-13 Filed 03/25/19 Page 5 of 6 PageID 455




 Supplemental Response:

        Vanguard served its Invalidity Contentions on March 11, 2019 regarding the '253 and '274

 patents. Regarding the 6 other patents, Vanguard believes all of them are also invalid, but the cost

 of making minor and inconsequential design changes to the version 1design so as to not be covered

 by those patents is much less than contesting the validity of them. Vanguard showed these version

 2 products to InVue in a meeting in Charlotte, N.C. on March 5, 2019. Investigation continues.


 Isl Richard E. Fee
 Richard E. Fee


                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on _ _ _2019, I served a true and accurate copy of the
 foregoing via e-mail to the following: James M. Matulis, Esq., 9806 Gretna Green Dr., Suite
 100, Tampa, FL 33626 (jim@matulislaw.com) and Tim F. Williams, Esq., Dority & Manning,
 P.A., P.O. Box 1449, Greenville, SC 29602-1449 (timw@dority-manning.com), counsel for
 Plaintiff.


                                                      Isl Richard E. Fee
                                                      Richard E. Fee
                                                      Florida Bar No. 813680
                                                      Kathleen M. Wade
                                                      Florida Bar No. 127965
                                                      FEE & JEFFRIES, P.A.
                                                      1227 N. Franklin Street
                                                      Tampa, Florida 33602
                                                      (813) 229-8008
                                                      rfee(@Jeejeffries.com
                                                      kwade(@feejeffries. com
                                                      aperez(a),feejeffries.com

                                                       and

                                                      Lee Grossman
                                                      (Admitted Pro Hae Vice)
                                                      Grossman Law Offices
                                                      225 W. Washington St., Suite 2200
                                                      Chicago, IL 60606



                                                  4
Case 8:18-cv-02548-VMC-SPF Document 37-13 Filed 03/25/19 Page 6 of 6 PageID 456




                                                        Phone: (312) 621-9000
                                                        lirrossman(a),grossmanle~al.com

                                                        Counsel Defendant, Vanguard Products
                                                        Group, Inc. dlb/a Vanguard Ptotex Global




                                                d/o/a &rot1:::c
                                                Vanguard Products Group, Inc.




                                                Its: --~.a....,(_O-=--S-=-~d"-'-p_r,'-'-t_ _ _ __


 STATEOF-Jt~1Jr;h
 COUNTY OF         /J~
         Sworn t0 and subscribed before me on March)& • 2019, b../)ris/01h.~r /.(..r; (sc,,/1..___,, the
          .' ~              ofV anguard Products Group, Inc. d/b/a Vanguiu-d Protex Global, who
 is personally        own o me or has produced _ __ _ __ _ _ __ __ _ as
 identification. ·. _




                                                                                         CARI.AKOAH
                                                                              :~ MY COMMISSION t FF 927396
                                                                              • - EXPIRES:.November 29. 2019
                                                My Commission                    8ondld Thro Notwy.Publir; ~




                                                    5
